PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of 				:
Tamayo-Rios, et al.				:
Application No.  16/153,623			:	ON PETITION
Filed: October 5, 2018			:	
Attorney Docket No.: 333590-US-CNT	:
 
This is a decision on the “Petition to Withdraw Incorrect Terminal Disclaimer under 37 CFR 1.182” filed on July 27, 2021, requesting withdrawal of the “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent” filed on June 3, 2021.

The petition under 37 CFR 1.182, to withdraw the terminal disclaimer is granted.

A review of the application file history reveals that a “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a “Prior” Patent” was filed on June 3, 2021, disclaiming the terminal part of the statutory term of any patent granted on the subject application which would extend beyond the expiration date of the full statutory term of prior patent 9,766,766. The terminal disclaimer was approved on June 3, 2021, and made of record. 

On July 21, 2021, the instant petition was filed to withdraw the terminal disclaimer. Petitioner states:

[i]n accordance with 37 CFR 1.182, Applicant hereby petitions for the withdrawal of the terminal disclaimer filed on June 3, 2021 as it was filed citing the incorrect prior patent number of 9,766,766.

Applicant filed a new Terminal Disclaimer, citing the correct prior patent number of 10,121,018, on July 15, 2021.

Upon consideration of the file record, Examiner John King has determined that terminal disclaimer filed on June 3, 2021, can be withdrawn. It is, therefore, appropriate to withdraw the terminal disclaimer filed June 3, 2021.  The petition is dismissed, accordingly.






/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET